 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDFelix Mackevicius and Judvigo Mackevicius Co-partners, doingbusiness as Brighton BakeryandLocal Union 49, AmericanBakery & Confectionery Workers InternationalUnion, AFL-CIO.Case No. 13-CA-6781.April 29, 1966DECISION AND ORDEROn October 22, 1965, Trial Examiner James F. Foley issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices and recommendingthat they cease and' desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after, the Respondents filed exceptions to the Trial Examiner's Deci-sion and a supporting brief. The General Counsel filed cross-exceptions and a brief in answer to Respondents' brief and in supportof the cross-exceptions.Pursuant to the provisions of Section'3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. 'The' Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]'We find no merit to exceptions filed by both the General Counsel and Respondentsto various credibility resolutions of the Trial Examiner.It Is the Board's well-establishedpolicy not to overrule a Trial Examiner's resolutions as to credibility of witnesses unlessthe clear preponderance of all the relevant evidence convinces us that they aie incorrect.Such a conclusion is not warranted here.Standard Dry Wall Products,Inc.,91 NLRB544, 545, enfd.188 F. 2d 362(C.A. 3)Nor does the fact that,as alleged by Respond-ents, the Trial Examiner may have generally discredited Pecak, a witness for the Gen-eralCounsel,while accepting part of his testimony warrant a reversal of the TrialExaminer's findings based on such credited testimony.It is sufficient answer to this con-tention that the Trial Examiner could credit certain testimony of the witness whilerejecting other portions of it.N.L.R.B.v.United Brotherhood of Cat penters,Local 517(GilWyner ConstructionCo.), 230 F. 2d 256, 259(C A. 1).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,No. 13-CA-6781,was brought under Section 10(b) of the NationalLabor Relations Act, as amended (61 Stat.136, 73 Stat.519), herein called the Act,against Respondents Felix Mackeviciusand Judvigo Mackevicius,co-partners, doingbusiness as Brighton Bakery(herein called Respondent),on a charge filed Novem-ber 6,1964, by Local Union 49, American Bakery & Confectionery Workers Inter-158 NLRB No. 50. BRIGHTON BAKERY513national Union, AFL-CIO (herein called Union).On December 30, 1964, GeneralCounsel of the National Labor Relations Board, by Regional Director Ross M.Madden,issued a complaint against Respondent.Respondent filed an answer Janu-ary 15, 1965.It is alleged in the complaint that in violation of Section 8(a)(1) and (3) of theAct, Respondent, in the latter part of August 1964, and early part of September 1964,threatened employees with reprisals if they engaged in union or concerted activities;on or about September 25, 1964, discharged employee Julian Kreiser, because heengaged in union or concerted activities for the purpose of collective bargaining orother mutual aid or protection; and since on or about October 29, 1964, has refusedto reinstate employees Julian Pecak and Frank Dziedzic, who, from on or aboutSeptember 25 to on or about October 29, 1964, engaged in an unfair labor practicestiike in protest of the discharge of Kreiser.Respondent, in his answer, denies thatithas engaged in any illegal conduct.As affirmative defenses, he answered thatKreiser was discharged for cause, that the strike was an economic strike and not anunfair labor practice strike, and that Pecak and Dziedzic were not reinstated becauseRespondent has not had sufficient work for them, and "to,, reinstate said employeeswould create an unusual and an unnecessary economic hardship upon Respondent."A hearing on the complaint and answer was held before Trial Examiner James F.Foley on March 22 and 23, 1965, in Chicago, Illinois.General Counsel, Respond-ent, and Charging Party were represented at the hearing.All parties were affordedan opportunity to offer evidence, make oral argument, and file briefs.GeneralCounsel and Respondent filed briefs after the close of the hearing.'FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent, with its principal office and place of business located in Chicago,Illinois, is engaged in the manufacture and sale of breads and other bakery products.During the calendar year 1964, Respondent purchased and received raw materialsfor the manufacture of its products from enterprises located in the State of Illinois,and these raw materials, in part, consisted of raw materials with a value in excessof $50,000 which the enterprises had received directly across State lines from sourceslocated in States other than the State of Illinois. I find that Respondent is engagedin commerce within the meaning of Section 2(6) and (7) of the Act, and assertionof jurisdiction will effectuate the purposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICES 2A. BackgroundevidenceIn July 1963, Walter Palka, business representative and financial secretary of theUnion visitedWalter Pecak, Albin Guros, and Stanley Borowski, employees ofRespondent, at their homes in an attempt to persuade them and other employees ofRespondent to authorize the Union to represent them as collective-bargaining repre-sentative.Each of them declined to do so. Pecak had joined the Union in Octoberi On April 23, 1965, General Counsel filed a motion to correct the transcript in certainrespects.This motion was not opposed by Respondent or Charging Party.9 The majority of the witnesses testified through interpreters.Some of the testimonyof these witnesses consists of conflicting versions of the same incident.In evaluating it,I have credited the testimony of a witness for a.part of the Incident and the testimony ofanother witness for another part of the same incident where such action, in my judgment.gives effect to events as they occurredN L.R B. v. Universal Camera Corporation,179F. 2d 749, 754, reversed on other grounds 340 U S. 474. In resolving Issues of credibility,as well as In evaluating all evidence,both oral and written, I have given due regard todemeanortestimony and the extent to which the particular evidence is reconcilable withthe remainder of the context.In attributing weight to evidence, I have consideredsignificant the absence of proper foundation and of evidence of surrounding circumstances.I have given evidence little or no weight where this absence reduces it to a self-servingconclusionary statement.221-731-67-vol. 1518-34 514DECISIONSOF NATIONALLABOR RELATIONS BOARD1962.Neither Guros nor Borowski were members at the time.Guros signed theUnion's joint application for membership and representation authorization card(herein called union card) on August 24, 1964, and received a union book in thefirst part of November 1964. Borowski never became a union member.On or about August 13, 1964, Julian Kreiser, who wasminusone hand and theindex finger on the other hand, answered Respondent's ad for bakers and bakers'helpers in a Polish language newspaper.On Kreiser's representation that he hadlong experience as a baker, Felix Mackevicius, herein called Mackevicius, a partnerinRespondent, hired him as a management trainee.Mackevicius' wife, Judvigo,the other partner, had had an operation and was in Detroit, Michigan. She normallyran the bakery shop and Mackevicius ran the bakery in the rear. They lived on thesecond floor.On account of herillness,Mackevicius had to spend most of his timein the shop, and leave the employees in the bakery unsupervised, except to the extentof giving them orders or instructions, and occasionally visiting the bakery to checkwhat they were doing.He told Kreiser to learn the business so he could supervisethe employeesas a foreman,and to make himself useful while he waslearning.3During the week of August 16 Mackevicius asked Kreiser if he could obtainanother bakery employee.Kreiser said he only knew of other bakery employeesthrough the Union.Kreiser had been a member of the Union for 15 years.Macke-vicius said that he did not object to a member of the Union, that he was willing topay union wages.On August 21 Kreiser visited Palkaat the unionhall, and saidhe worked for Brighton Bakery, and asked Palka to send a baker to Brighton.Palka said to Kreiser that Brighton was nota unionshop, but he would send a manif there was a possibility of organizing or obtaining a contract as he could not senda man to a company that did not pay union benefits. The Union had approximately500 members.Palka had known Kreiser for 10 years. Palka telephoned FrankDziedzic the afternoon of August 21 or 22, and asked him to apply for a job withRespondent.Dziedzic was a friend, but not a member, of the Union.Dziedzicbegan work for Respondent as a baker's helper on August 23. On August 24, Palkamet with Kreiser, Dziedzic, Guros, and Pecak in a restaurant, where each signeda union card.During the week of August 23, Mackevicius asked Kreiser if he could obtain anovenman for him as Dudek, the ovenman, was going on vacation.Kreiser repliedthat he should ask Business Representative Palka to send him an ovenman.He alsosaid to Mackevicius that he should operate two shifts, that there was too much workfor one shift, and that he should ask Palka to send men for two shifts. The recorddoes not show what Mackevicius said, if anything, in reply.Kreiser again visitedPalka at the union hall, and asked himto assignan ovenman to Respondent.Healso said to Palka that there was the possibility of a contract.The record does notdisclose what Kreiser said to Palka with respect to theassignmentof other employees.Kreiser testified he asked Palka to talk with Mackevicius. In any event, Palkaassigned Joe Los to Respondentas an ovenmanon or about August 27 or 28. Healso assigned Joseph Marciniak on this date or the next day.Los and Marciniakworked only 1 day for Brighton.Prior to the employment of Kreiser, Respondent employed as bakers or bakers'helpers, Borowski, Dudek, Guros, Pecak, Kromelis, Gaigalas, and Janociak.Withthe addition of Kreiser and Dziedzic Respondent had nine employees.Los andMarciniak are not counted as they worked only 1 day. The record does not showwhether Los and Marciniak were union members or whethertheyhad signed a unioncard .4On Friday, August 28, Mackevicius left his Chicago business for a vacation inNew York City and returned on Saturday, September 5. On or about September 6Mackevicius inquired of all his employees the whereabouts of Los and Marciniakso he could pay them the 1 day's wages due each of them. Both Kreiser and Gurossaid to Mackevicius that he would be visited by a person who knew them and whowould accept the wages on their behalf.On September 7 Palka arranged for a meet-'The rest of the details relating to Kreiser's employment is discussedinfra,in con-nection with his discharge.Palka testified that Respondent had eight employees.He had signed cards forKreiser,Pecak, Guros,and Dziedzic.Whether Respondent had nine rank-and-file employees withthe inclusion of Kreiser,and the Union had cards for four of them or Respondent hadeight rank-and-file employees,excluding Kreiser, and the Union had cards for three ofthem,excluding Kreiser's, it is clear that the Union at no time representeda majority ofemployees in an appropriate unit. BRIGHTON BAKERY515ingwithMackevicius on Thursday,September 10.On September 10, sometimearound noon,theymet in thebakery shop.He identified himself and said that hehad come to collect thewagesof Los andMarciniak.Mackevicius declined to givePalka the wages.He told himthat he did not know for sure if he was acting intheir behalf, although Palkashowed him their socialsecuritycards.5Palka said hewould send Los andMarciniakto him.At thistime Palka asked Mackevicius tosigna contractand produced a document which looked like a contract for him tosign.Palka testifiedthat he asked Mackevicius if he would sign a contract.As a reasonfor the request,he said to him that he had bakers working for Respondent who hadasked him to come and see him and negotiate.According to Palka, Mackevicius atfirst said that the bakers did not want a union, that he paid them good wages, andhe gave them all the benefits,and asked him to contact him again the followingweek.Palka also testified he said to Mackevicius that Kreiser had come by theunion hall and had asked him for bakers.He admitted he did not show the unioncardstoMackevicius or tell him the number of employees who signed them.Macke-vicius testified that he told Palka that he had nothing against the Union,that hewould gladly sign the contract but had heard from his employees that they"wouldn'tlike the ideaof a union," and "nobody approached me as to the matter of a union,"and also told Palka to see him again in 2, 3, or 4 weeks when employees on vacationwould be back,and his wife wouldbe back,and they could have some time for dis-cussion andpossiblyreach a decision on the matter.Palkatestified that accompaniedby William Giedroc,his assistant business agent,he met with Mackeviciusagain on Tuesday,September 15, around 10 or 11 a.m. inthe shop, when a ladywas present who was either a salesgirl or Mackevicius' wife.Palka testified that he asked Mackeviciusto sign a contract,but that"Mr. Macke-vicius again pointedout that if the bakerswould want it, he would sign; but hedoesn'tbelieve thatall the bakerswant the Union;and so,-he also told me whydon't I go and organize all theLithuanianshops,then,he will sign contract too."According to Palka,he said toMackeviciushe represented the small shops but thatin regardto the Lithuanian bakeries 6 he would haveto start some place,and wouldlike his bakery to be the firstone.He also testified that Mackevicius said to get intouch withhim again in a weekor two.Mackevicius testified that he did not recallmeeting withPalka after September 10 until September 29.On September 16 or 17Palka met with Kreiser, Pecak, Guros,and Dziedzic,and reportedto them what hadtranspiredbetween himand Mackevicius.Palka testifiedthat heattempted to get in touchwith Mackeviciusby telephone onJanuary 21, but was able to talk only with his son Tony, who said his father was notthere, andto telephonehim the next dayor the next week.MackeviciusdischargedKreiser Friday evening,September25, andthe same evening,employees Pecak,Guros, and Dziedzicstated to Respondentthey wouldrefuse to work in protest ofthe discharge.Theyrefused to work on Sunday,September 27.Palka attemptedto contact Mackevicius by telephoneon Monday,September 28, and talkedto Tony,his son,who told himhis father was not there,and to call him the next day or laterthat evening.He telephoned the next morning,Tuesday,September 29, and againtalked to Tony.Tonyarranged to have his father meet with Palka at 6 p.m. thatevening.Pecak, Guros, andDziedzic did not work on September 29. Palka andMackeviciusmet at 6 p.m. in the living quarters of the Mackevicius on the secondfloor.At thismeeting Palka and Mackevicius discussed the discharge of Kreiser and therefusal ofPecak, Guros,and Dziedzic to work in protest of the discharge.?Macke-vicius asked Palka to return Guros and Dziedzic to work.Palka testifiedMackeviciussaid hewould not take back Kreiser because he had only one hand and was a trouble-maker,or Pecak because he was a troublemaker and a bad baker.Mackeviciustestified he said that he would not take Kreiser because he fired him or Pecak because6Mackevicius testified that Los and 1arcintak were not referred to Respondent by theUnion, but answered the ad for employees he ran in the Polish language newspaper.Apparently,neither one disclosed he was sent by the Union when applying for employ-ment.As statedinfra,Kreiser did not tell Mackevicius that he had talked to Palka, andasked him to refer an ovenman and another worker to Respondent.6Mackevicius Is a Lithuanian,and testified in the Lithuanian language.He came tothe United States from Europe in 1950.7 These matters are discussed in detail,infra,in connection with allegations of Krelser'sdiscriminatory discharge and the refusal to reinstate Pecak and Dziedzic. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe left voluntarily.I credit Palka.Palka testified that he said to Mackevicius thatthe employees "don't want to stopworking," that he had brought with himan agree-mentfor himto sign,and the employeeswouldreturn towork whenhe signed it.sPalka'sdirect examination is silentwithrespect toMackevicius'response to hisrequest thathe sign a contract.Mackevicius testified that he said he could not signthe contractsincehis bakerswere on vacation and he did not understand Englishand would like to have his lawyerread the agreement;that Palkatestified that hedid not haveto sign the complete contract,but only a small piece of paperon whichsomethinghad been writtenin English;and that hethentold Palkahe could notsign it because he did notknow whatitwas.He also testified he told Palka to letGuros andDziedzicgo back to work,to waitfor 3 or 4 weeks so thathe could con-tact his lawyer and the bakers could get back fromvacation,9and thatduring the3 or 4 week Palka couldenter thebakery and talk tothe employees,and "if theworkerswill sign,I don'tobjectto it."Palka testifiedon cross-examination thathe did not wantan immediate election,but only temporaryrecognitionof the Unionas bargaining representativeof eight employeeson the basis of signed union cardsfrom four employees.On September30 the Union establisheda picket linein frontof Respondent'splace of business.The picketingcontinuedfrom thatdate untilOctober 30.B. The alleged threats1.PecakPecak testified that he joined the Union in October 1962,started full-time employ-ment at Respondent's business in January 1963,`and that he discussed the Union withJanociak,Gaigalas, Borowski,and Dudek, that the first three did not want a union,and Dudek was not certain it would be a good idea to join a union.He did notdiscuss the Union with Kromelis.He testified on recross examination that in Octo-ber 1963, Mackevicius told him that if he wanted to organize a union he would beworking no longer in the bakery, that for the 7 years the bakery was in existenceno one bothered them, and it was "not correct" for him to start any commotion atthat time; that the conversation in which Mackevicius made these statements lastedover a period of 2 hours as Mackevicius left the bakery a number of times, and thenreturned,and that Mackevicius yelled at him.He did not refer to this conversationon direct examination or on redirect examination.Pecak testified that on a Tuesday in the middle of August 1964, after a visit byPalka,Mackevicius said to him, Guros, Kreiser, Gaigalas, Dziedzic, and Janociakthat an agent had come from the Union,and asked them who would want to orga-nize for the Union because the union representatives would bring a contract. Pecakreplied that the bakers demanded that he sign a contract.Mackevicius then saidthat if he wished to organize a union he should go to a union shop to work.Employee Pecak testified that on a Tuesday which his best recollection placed inthe middle of September 1964, he stated to Mackevicius that it would be advisableif they ,could work shorter hours as their hours of work were quite lengthy, and thatMackevicius replied that when an order was received it had to be completed nomatter how many hours it took to finish it.10 Pecak testified that he then toldMackevicius that they would like "to organize the bakery,"and would like him tosign a contract,and Mackevicius replied that"if all of the bakers agreed then a con-tract will be signed."Counsel for General Counsel then asked Pecak if he recalledanything else that was said in that conversation,and Pecak testified that Mackeviciussaid that"if I wish to organize a union here I should know that my services wouldno longer be needed here."After consideration of all relevant substantive and demeanor testimony in context,I credit Pecak's testimony of a conversation he had with Mackevicius in September1964, and do not credit his testimony of conversations he had with Mackevicius inOctober 1963,and August 1964.The threats in the alleged October conversationis identical with the one in the September conversation.Thisconversation was dis-8 Palka had a telephone call from Pecak on Saturday,September 26, who told him thathe, Guros, and Dziedzic did notwish to return to work untilKreiser was reinstated.6He identified the bakers as Dudek and Borowski.10Gaigalas,a witness for Respondent,testified that Pecak had numerous conversationswith Mackevicius.The record discloses that the employees complained about the num-ber of hours they worked,and Respondent's policy of not paying overtime rates for hoursexceeding regular hours.As Pecak testified,Mackevicius told them they,had to workuntil the orders were filled BRIGHTON BAKERY517closed for the first time on recross-examination when Pecak was unable to recall theSeptember conversation concerningwhich hegave testimony on direct examination.The August conversation is not credited because Pecak recalled that it took placeafter Palka talked with Mackevicius about a contract.Palka first talked to Macke-vicius in September 1964, about a contract. In crediting Pecak's testimony of hisSeptember conversation, I have considered the supporting testimony of Palka thatMackevicius refused to offer Pecak reinstatement when he offered it to Guros andDziedzic on September 29, 1964, after the three of them had struck in protest againstKreiser's discharge and at that time labeled Pecak a troublemaker.I have alsoconsidered,Mackevicius'denial that he ever spoke to Palka about a union,Gaigalas'testimony that he did not recall being present when Pecak and Mackevicius had aconversation about a union,11 although Pecak said he was,Palka's testimony thatneither Kreiser nor Pecak held any position in the Union, the evidence that GeneralCounsel did not offer any testimony of witnesses to corroborate Pecak's testimony,and the testimony of Palka, Kreiser,Dziedzic, and Gaigalas that Mackevicius saidhe would not object to a contract if all the employees wanted it.This representationof Mackevicius when considered in context is to be taken with a grain of salt. Theevidence considered as a whole shows that the conversation of September 1964, tookplace, and as testified to by Pecak.2.Kreisera baker or baker's helper,and in the fourth week of August 1964,an ovenman, andKreiser asked Palka to refer men of these classifications to Respondent.Dziedzicand Joe Los applied to Respondent for these jobs and were hired.Dziedzic, whoreported for work on August 23, 1964, was working when Kreiser was discharged,and Joe Los who reported for work about Sunday, August 30, worked only 1 day.Kreiser asked Palka to send additional men to Respondent,and Joseph Marciniakwas hired and reported for work about the time Los was hired and reported.Mar-ciniak,' like Los, worked only 1 day. Palka, in a conversation with Mackevicius atRespondent's plant on September 10, 1964, said that employees of Respondent askedhim to negotiate a contract, and that Kreiser had asked him to assign men to Respond-ent for a baker's job and an ovenman's job.Kreiser testified that he asked Palkaat the same time to talk with Mackevicius. Palka asked Mackevicius on Septem-ber 10, 1964, to sign a contract, as union members were working for Respondentand they had asked him to negotiate a contract with him, and Mackevicius repliedat first that the employees did not want a contract, and then if they wanted a contracthe would sign one, asked Palka to put off the decision until his bakers, Borowski andDudek, and his wife returned, and until he had a chance to go over the contract withhis attorney.Kreiser did not discuss the hiring of new employees with Mackevicius after theconversation in which the latter asked him to obtain an ovenman.This was in theweek beginning August 23.12Nor did he disclose to Mackevicius that he had talkedto Palka.He waited for Palka to appear at Respondent's plant.Kreiser testifiedthat after Palka had talked to Mackevicius on September 11, 1964, and had askedhim to sign a contract, Mackevicius came into the bakery and said to him, "I amsorry you are the one that sent union man to me, I am no union,I am sorry," andthat he replied, "I am sorry too, you told me before you wanted union men, nowyou don't need it, why you change it, right away you change your mind, how comeyou change your mind?" and that, Mackevicius then said, "You Communist, andI say, I no Communist."Mackevicius denied he told Kreiser that he was a Communist.He did not, how-ever, deny having the conversation:On evaluation of the substantiveand demeanortestimony of Kreiser and Mackevicius in context, I credit Kreiser, I find that Macke-vicius, on September 10, 1964, reprimanded Kreiser for Palka's visit to Respondent'splant, and his seeking a collective-bargaining contract,and called him a Communistfor his efforts to have Palka engage in this conduct.Kreiser testified that in the evening a few days after Palka talked to Mackeviciuson September 10, an "elegant gentleman" came into the bakery, looked at the employ-ees from head to toe for 10 to 15 minutes, and' left, and that Mackevicius, later inn Gaigalas testified that Pecak had many conversations with Mackevicius.r'Kreiser testified that at this time when he told Mackevicius that he should talk toPalka, he also told him that he would be visited by Palka in about 2 weeks. I do notcredit this testimony as no foundation was laid to explain why the visit would be delayed2 weeks. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe evening, told all the employees, "this man is from the FBI and he will fix every-body."Mackevicius testified that such a person visited the bakery, and looked atthe employees working, and that later in the day he said to Kreiser that "this man'sjob is to arrest everybody in America who would do something wrong."Macke-vicius testified that he made this statement to Kreiser in'jest because the latter wouldask him what the identity and occupation were of every person who would comeinto the bakery.On evaluation of the relevant, substantive, and demeanor testimony in context,I credit Kreiser, and find that a few days after September 10, 1964, following thevisit of the "elegant gentleman" to Respondent's plant, Mackevicius said to all theemployees who were in the bakery that "this man is from the FBI and he will fixeverybody."In regard to this testimony, I have considered testimony of Macke-vicius,Gaigalas, and Kreiser that the bakery employees in Mackevicius' absencethrew dough on the floor and on the walls and at Gaigalas, and that garbage waspermitted to collect in front of the oven; Mackevicius' testimony that he made thestatement in jest to Kreiser because of the latter's inveterate curiosity about theidentity and occupation of every visitor to the bakery, including the "elegant gentle-man," and Kreiser's testimony that Mackevicius made the statement not only to himbut to all the employees.Of the employees present, Kromelis, Janociak, and Gai-galas (Dudek and Borowski were on vacation) had not indicated any interest in theunion organizational activity.So it can be argued that since he addressed all theemployees, the threat was not limited to those engaged in the union activity. Itappears, therefore, that Mackevicius could have made the reference to the FBI inconnection with one of three sets of circumstances; i.e., the irresponsible conductof the employees, the inveterate curiosity of Kreiser, or the union activity of Pecak,Kreiser, Guros, and Dziedzic.C. Kreiser's dischargeKreiser was hired by Mackevicius on Thursday, August 13, 1964,13 and beganwork on Sunday, August 16.He applied for a job in response to an ad of Respond-ent for employees in a Polish language newspaper.He represented to Mackeviciusthat he had experience as a baker, and on this representation Mackevicius hired himto be a foreman or supervisor after learning the business, and to. make himself usefulwhilelearning.Kreiser was minus one hand and the index finger on the other hand.-Mackevicius' wife, a copartner, had been ill, and he had taken her place in the shop,and appeared only at intervals in the bakery.When Kreiser learned the business,he would supervise the employees in the bakery.Kreiser conceded he could not dothe quantity of work of a rank-and-file employee in a bakery with a number ofmanual operations, like Respondent's.He received a beginning wage of $60 perweek after taxes.Dziedzic, who was hired a week later as a baker's helper, received$90 per week after taxes.Gaigalas, who had been employed for some time as abaker's helper, received $140 per week after taxes.Learning the business meant learning to prepare the dough for bread and otherproducts, and to see that these products had the proper rising and baking. Preparingthe dough included souringit inaccordance with the special recipe of Respondent.Mackevicius testified that Borowski was the only expert baker, and the only onewho knew how to bake the bread and other products without training. The othershad to learn the Respondent's methods.He said it could take up to 6 months tolearn how to prepare and bake the bread and other bakery products.During his employment, Kreiser did rank-and-file work of bringing sacks of flour(some weighing 100 pounds) from the storeroom to the tables, brushing the breadwith starch, weighing the dough for the units to be baked, and forming the dough forbaegels.Mackevicius testified he spent considerable time in the bakery on Septem-ber 22, 23, and 24 to watch what Kreiser was doing, and to observe how he waslearningthe business, after starting to observe his work the beginning of the weekof September 13.He said that during the week of September 13 he entered thebakery through the back door, and found Kreiser, Pecak, and Guros "sitting highon sacks," and that Dziedzic was sitting alone. In Mackevicius' opinion, Kreiserhad not learned anything about preparing and baking the dough in relation to thetime he had spent in the bakery since August 16.laKreiser testified be was hired on July 25, 1964, a Saturday and a nonworking day.The evidence of record as a whole including the testimony of the amount of his earnings,his weekly wage, and the chronology of other events disclosed by the testimony of Palkaand Kiei.^er, and the testimony of Mlackevicius. establish that he was hired on August 13,1964, and reported for work on Sunday, August 16, 1964. BRIGHTON BAKERY519Kreiser was asked on cross-examination how the bread in Respondent'sbakeryshould be prepared,and he answered that he had his own secret process to whichother employees could testify.He was referring to Pecak,Guros,_and Dziedzic.He also testified on cross-examination that while Mackevicius told him he mustwatch everybody and everything,and explain the work the bakers could do, whenhe first came to the shop the bakers were working"bard and good,"and there wasno need to push them.He also testified that when he asked them to do somethingthey would pay no attention to him,and at times when he told them the way to dosomething,Mackevicius would tell them to do it differently.He admitted he hadan old employee do work for him. Kreiser testified on cross-examination that duringthe second week he was employed,which was the week of August 23, 1964,he over-heard Mackevicius and Dudek speaking about the garbage at the oven.They spokein German.Mackevicius referred to Kreiser as a "stupid Polock,"and said"Iwatchthis guy, he knows nothing, you are the oven man,you are responsible for everything."Mackevicius testified that before he left for NewYork Cityon August 28, 1964,bakers complained that Kreiser was interfering with their work.Those complainingwere Dudek, Borowski,and Gaigalas.14Borowski complained to him that Kreiserwould not let him decorate the wedding cakes on Friday.Mackevicius said that hetoldKreiser not to interfere with Borowski'swork.According to Mackevicius, heasked Guros and Gaigalas to supervise the work during the time he was in New YorkCity.Kreiser testified that he told him to watch everything that was done.At thattime Kreiser asked him'for a raise of $5 a week.Mackevicius said he would giveit to him when he returned if he deserved it.He told him when he returned thathe would receive it. 'He received it for the weeks of September 13 and 20.On Friday,September 25, 1964,about 9 p.m., Tony Mackevicius,son of Macke-vicius, asked Kreiser to come to the garage,and there gave him his weekly wagesand told him he would not be needed any longer.Tony paid the employees theirweekly wages that evening instead of Mackevicius.Mackevicius was not in theshop of the bakery.D. The refusal of Pecak, Guros, and Dziedzic to work becauseof Kreiser's dischargeAbout 9 p.m. on September 25, 1964, shortly after Kreiser was discharged, Pecaktold Tony Mackevicius, when he paid him his weekly wages ($110), that he wouldnot report to work on Sunday because Kreiser was fired.Dziedzic, Kreiser, Guros,Gaigalas, and Janociak were present.Pecak testified that Tony said nothing at thetime, and said later that he could do nothing about it.He also told Mrs. Macke-vicius,who came into the bakery at the time he talked to Tony, that he would notreport to work on Sunday because Kreiser had been fired. The other employeeswere there.Guros and Dziedzic then said they would not report for work on Sunday.About 9:30 p.m. Pecak made'the same statement to Mackevicius who had come intothe bakery.Mackevicius said that Kreiser was fired because he was not doing agood job.He also said he had another worker for them.15 Pecak then left.Afterhis departure,Mackevicius told Guros and Dziedzic that if Pecak did not want towork, to let him go, and for them to stay.Dziedzic replied that since Kreiser wasfired and Pecak was not going to work, he was not going to work. Guros saidapproximately the same thing.The Union picketed Respondent's bakery and shop from the next day, Septem-ber 30, until Saturday, October 30, 1964.Kreiser, Pecak, Guros, and Dziedzic wereon the picket line.Pecak, Guros, and Dziedzic did not work on Sunday Septem-ber 27, Tuesday, September 29, or during the picketing from September 30 toOctober 28, 1964.Respondent's other employees continued to work.Pecak andDziedzic picketed until October 30.On Saturday, September 26, Pecak informed Business Representative Palka thatKreiser had been fired, and that he and Guros and Dziedzic would not work forRespondent in protest of the firing of Kreiser.Palka met with Mackevicius on1'Mackevicius testified that Gaigalas complained to him about dough being thrown onthe floorand onthe walls, and of being hit by dough on the back of the neck, thatGaigalas said it was being thrown by the Polish workersThe Polish workers wereKreiser, Guros, Pecak and Dziedzic.Gaigalas testified that dough was being thrown byemployees, and that there was garbage on the floor in front of the oven.w Mackevicius neither affirmed nor denied that he mentioned another worker, or testi-fied whether he replaced or did not replace Kreiser 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 29, as previously stated.Mackevicius said that Kreiser was fired becausehe had not learned anything about the job of foreman and could not do the job ofa rank-and-file worker because he was missing a hand and a finger.Mackeviciusasked Palka to return Guros and Dziedzic to work(supra).Mackevicius had toldPalka he would not reinstate Pecak because he was a troublemaker and a bad baker.Palka offered to return Dziedzic and Guros to work if Mackevicius signed a contract.Mackevicius refused on the grounds(supra),thatDudek and Borowski had notreturned from vacation and he did not know if all the bakers wanted a contract,that his wife was away, and that he wanted his lawyer to read the contract.Asstated,the picketing began on the next day.The Union filed a representation petition in October 1964,and a hearing on thepetition was held on October 28.During a recess Palka offered unconditionally thereturn to work of Pecak,Guros, and Dziedzic.Palka testified there was no needto hold out any longer for a contract because of the representation proceeding, thatthe right to a contract depended on the outcome of the representation proceeding.Mackevicius replied to the offer that he would take back Guros, but not Pecak orDziedzic,because business had slowed down due to the strike.He said he wouldreinstate the latter two as soon as the business picked up.Guros returned to work.Neither Dziedzic nor Pecak,personallyor byPalka, applied for reinstatement afterOctober 28.Dziedzic testified"No, never." on cross-examination in response to the questionsby counsel for Respondent whether he had ever made an offer to Respondent toreturn to work, and whether he had requested Palka to act as his agent and makean unconditional offer to return to work.Pecak was asked on cross-examinationby Respondent's counsel, if at any time after the strike he offered to return to work,and he answered he had not.Pecak had been working at Imperial Bakery on Satur-,days during his employment by Respondent.Saturday and Monday were nonworkdays at Respondent'splant.When he went on strike at Respondent's,he askedImperial for more work.Imperial gave him an additional day, then 3 days in themiddle of November,4 days the following week,and full-time employment of 5 daysin December 1964.Analysis and Concluding FindingsMackevicius'statement to Pecak in the conversation he had with him in the middleof September 1964,that if he wanted to organize a union his services would no longerbe required(supra),isa threat of discharge and violative of Section 8(a) (1) ofthe Act.Pecak had told Mackevicius that the employees would like to organize andhave him sign a contract.Gaigalas testified that Pecak had numerous conversationswith Mackevicius.Pecak's testimony disclosed that he talked to Mackevicius aboutpayment for overtime and less hours of work, and that he had discussed the orga-nizing of the Union with other employees.There were threats violative of Section 8(a)(1) of the Act in the statementsMackevicius made to Kreiser on September 10, 1964,after Business RepresentativePalka had had a conversation with him and asked him to sign a contract.Macke-vicius told him he was sorry that Kreiser sent Business Representative Palka to him,he did not need the "Union," and his shop was not union. After Kreiser replied hewas sorry too that Mackevicius needed the Union when he had to have bakers toincrease production,and then did not need the union representative, [when he askedhim to sign a contract],Mackevicius told him that he was a Communist.Kreiserdenied he was a Communist.These statements of Mackevicius on their faces areclear threats constituting interference with,threats, and coercion within the meaningof Section 8(a)(1) oftheAct.I am not persuaded that Mackevicius made thestatements to Kreiser because he had induced Palka to seek a contract when theUnion was only a minority representative.Palka did not show the union cards toMackevicius or tell him the number of employees who had signed them.Dudek,who was on vacation and had the swing vote,had not quite made up his mind.Mackevicius could well have thought that the Union represented a majority of hisemployees.I have foundsupra,thatMackevicius' statement to the employees about 3 daysafter Palka's visit on September 13, 1964,that a visitor who had come into the bakeryshortly before,and looked at the employees at length,was "from the FBI and hewill fix everybody,"could have been made in connection with three sets of circum-stances, disjunctively,two of which had no relation to union activity.The recorddoes not warrant the inference that it was a threat related to union or other concertedactivity within the meaning of Section 7 of the Act. For this reason,I do not findthe statement violative of Section 8 (a) (1) of the Act. BRIGHTON BAKERY521I conclude and find that on September 25, 1964, Respondent discharged Kreiserdiscriminatorily in violation of Section 8(a)(1) and (3) of the Act. It is apparentthat Respondent did not employ Kreiser for rank-and-file work.He employed himto learn to be a foreman,and to make himself useful while learning by doing rank-and-file work.Kreiser admitted that he was not a productive worker because of hismissing hand and index finger.I credit Mackevicius'testimony that even in weigh-ing the dough to comprise units to be baked Kreiser could not keep up with theemployees,engaged in the attendant operations.While doing rank-and-file work,Kreiser was paid considerably less than the other employees.He was hired at $60per week while Dziedzic was hired as a baker's helper at $90 per week.Mackeviciushad information before he left for New York City on September 28, 1964, that couldhave led him to the conclusion that Kreiser would never qualify as a foreman orsupervisor.Many employees complained to Mackevicius,prior to his departure,about Kreiser.Kreiser overheard Mackevicius say to Dudek he was going to watch him, that hedid not know anything.But even with this information,he told Kreiser,beforeleaving, to watch everything.He was still anxious for him to learn the bakeryoperations.He admitted that it could take up to 6 months to learn the souringprocess and other bakery work.And he promised to consider Kreiser's request fora raise of $5 in his weekly wage,and to give it to him on his return,if he felt hedeserved it.When he returned, he informed Kreiser he would get the raise.More-over, he did not watch or check Kreiser's work during the first week of his return,which was the week of September 6.Mackevicius began checking Kreiser's work in the week of September 13. Palkahad demanded recognition on September 10, and on that date Mackevicius hadberated Kreiser for sending Palka to him for a contract.Palka again requestedrecognition from Mackevicius on September 15, and attempted to meet with Macke-vicius on September 21 for the same purpose.On September 22 Mackevicius beganspending considerable time in the bakery checking Kreiser's work.He continuedto check Kreiser closely on September 23 and 24.Mackevicius claims this checkingdisclosed that Kreiser learned very little about the bakery operations during theperiod of time (6 weeks) he had been employed, and for this reason he dischargedhim.He had never considered him as a rank-and-file employee as he could not dothe work of such a worker.The evidence of record discloses that there was justification for discharging Kreiserfor cause, but it also discloses that up to September 10, 1965, Mackevicius was will-ing to condone Kreiser's faults and limitations revealed in the initial period ofemployment, and give him plenty of time to prove himself, but on learning thatKreiser was playing a leading role in the Union's efforts to obtain a collective-bargaining contract, he suddenly became very concerned about the slowness ofKreiser'smastering of the bakery operations,decided not to condone any of hislimitations or failings, and discharge him because he did not accomplish what heshould have accomplished during the 6 weeks of employment.Very likely, Macke-viciuswould have eventually decided that Kreiser was not foreman material andhave discharged him for that reason, but Kreiser's union activity accelerated thisdecision and caused his discharge on September 25, 1965.Pecak refused to work on September 27, 1964, and thereafter because of Kreiser'sdischarge.He was an unfair labor practice striker, and entitled to reinstatement onmaking an unconditional offer to return to work.'6However, on September 29Mackevicius announced to Palka that he would not reinstate Pecak because he wasa troublemaker.The record clearly discloses that his union activity was whatMackevicius considered to be troublemaking.The record contains no evidence thatplaces Pecak's ability or conductin issue.Mackevicius obviously discharged Pecakfor his union activity.Pecak was entitled to reinstatement when, on October 28, 1964, the Union, byBusiness Representative Palka, made the unconditional offer to return to work toRespondent in his behalf, even though he never made the offer to Respondent per-sonally.When he signed a union card, and thereby authorized the Union to dealwith Respondent in his behalf in matters dealing with wages, hours, and other termsand conditions of employment, he clothed the Union with the authority to make the16Sea-Way Distributing,Inc.,143 NLRB 460;Baldwin CountyElectricMembershipCorporation,145 NLRB 1316. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffer on his behalf.17There is no evidence that Pecak revoked this authority.Macke-vicius replied to the offer of Pecak, by the Union, that he could not take him backas he did not have a job for him because of the loss of business due to the strike.Respondent alleged in its answer as an affirmative defense that there was not thesame or substantially equivalent job available for Pecak on October 28, 1964, orthereafter.There is no merit to this defense.Respondent failed to offer any evi-dence to support it although it was his burden to do so.18Dziedzic was also an unfair labor practice striker, striking in protest of the dis-criminatory discharge of Kreiser. I find that through the Union, his agent, he madean unconditional offer to return to work on October 28, 1964, and was entitled toreinstatement.Respondent contends that Dziedzic did not authorize Palka to makethe unconditional offer of October 28.Dziedzic testified cryptically that he nevermade an offer to Respondent, and never made Palka his agent to make the offer forhim.By this testimony, Dziedzic said that he did not personally make the offer toRespondent,and believed he never made the Union his agent to make it on his behalf.Dziedzic signed the union card which was a combination of an application for mem-bership and an authorization to the Union to act as collective-bargaining represent-ative.He disclosed by his testimony that he believed when he signed the card hewas joining the Union.This act of Dziedzic clothed the Union with apparent author-ity to act in his behalf in relations with Respondent regarding wages, hours, andother working conditions.This included the authority to make an unconditionaloffer to return to work on his behalf.19Mackevicius believed Palka had the author-ity on October 28, and reinstated Guros when Palka made the unconditional offer toreturn to work on behalf of Pecak, Dziedzic, and Guros.He refusedto reinstateDziedzic on October 28, for the alleged reason he had no work for him, and not forthe reason that Palka did not have the authority to make the offer.He made thesame affirmative defense in his answer.Respondent presented no evidence thatwork was unavailable for Dziedzic. I have found that this latter defense has nomerit.20Dziedzic's refusal to return to work during the strike in the middle of October 1964,when Mackevicius approached him while he was picketing and asked him to returntowork, does not rebut the presumption that the Union, through Palka, had theauthority to make the offer.Until the representation proceeding, Pecak, Dziedzic,and Guros, through the Union, offered conditionally to return to work.This con-ditional offer was still in effect in the middle of October 1964, when Dziedzic refusedto return to work.The refusal by Dziedzic in the middle of October merely showsthat circumstances were not present which would warrant, in his judgment, hismaking an unconditional offer to return to work at that time, either personally orthrough the Union. It does not show lack of authority in the Union to make theunconditional offer if circumstances were present to warrant the making of it onDziedzic's behalf.The circumstances were present on October 28.As Palka testi-fied, there was no point in demanding a contract at that time as a representationproceeding was being held, and the right to a contract depended on its outcome.Mackevicius' offer to Dziedzic in the middle of October, during the strike, to rein-state him did not relieve Respondent of the duty to reinstate Dziedzic after theunconditional offer to return to work on October 28, 1964.Big Town Super Mart,Inc.,148 NLRB 595.I find and conclude that Respondent discriminatorily discharged Pecak on Septem-ber 29, 1964, and Dziedzic on October 28, 1964, in violation of Section 8(a)(1)and (3) of the Act.2117 See e.g, AztecCeramics Company, a division of The Teestar Corporation,138 NLRB1178, 1192, enfd. 320 F. 2d 757 (C A D C) ;Hawaii Meat Company, Limited,139 NLRB966, 970-971, enforcement denied on other grounds 321 F. 2d 397 (C.A.9); Robert SA bbott Publishing Company,139 NLRB 1328, 1341, enforcement denied on other grounds331 F. 2d 209 (C.A.7) ; LouisRosenberg,Inc,122 NLRB 1450, 1453-1463:Rapid RollerCo v. N.L.R.B.,126 F. 2d 452 (C.A 7). cert denied 317 U.S 650:N.L.R B. v Poultry-men's Service Corporation,138 F 2d 204(CA. 3) ; N L.R B. v.I.Posner,Inc., et at.,304 F 2d 773, 774 (C.A. 2)11New OrleansRooseveltCorporation,132 NLRB 248, 250 ;M. Eakin A Son,135 NLRB666, 668, as mod. by 312 F 2d 108 (C A 2)w See cases citedsupra,footnote 17.20 See footnotes 16 through 18.71Sea-Way Distributing, Inc.,143 NLRB 460;Baldwin County Electric MembershipCorporation,145 NLRB 1316. BRIGHTON BAKERY523General Counsel argued that I erred whenI grantedRespondent's motion forleave to amend the paragraph in hisanswer inwhich he admitted that Pecak, Guros,and Dziedzic made an unconditional offer to return to work on October 28, 1964,so that it stated Respondent admitted only that the Union made the offer, but pleadedlack of knowledge or belief that he had the authority to make the offer on theirbehalf.The motion for leave to amend was made after the cryptic testimony ofPecak and Dziedzic that they did not make an offer to Respondent to return towork.When this testimony, which was new to Respondent, was given, there arosethe question as to what the testimony meant, and whether it indicated the Uniondid not have the apparent authority to make he offer. I was of the opinion whenI granted the motion, and still retain this opinion, that the Respondent had the right,in his defense, to offer evidence and legal argument bearing on these questions, andshould not be precluded from doing so by his answer.It isusually the GeneralCounsel who moves for leave to amend his complaint at the hearing, and not justfor minor matters, and the Trial Examiner grants the motion to the extent permittedby the Respondent's right to procedural due process.This is one of the few instanceswhere a Respondent has made a similar motion for leave to amend. I have accordedonly the relief to Respondent that I have accorded in the past to General Counsel.Even if it be assumed that Kreiser was dischargedfor cause,Pecak and Dziedzicare still entitledto reinstatement.With thisassumption,when theyengaged in astrike from September 25 to October 28, 1964, they wereengaged inconcertedactivity,were economic strikers, and were entitled to reinstatementunless perma-nently replaced on the same or substantially equivalent jobs were no longer avail-able.22Pecak and Dziedzic continued to picket on October 29 and 30, but thispicketing was in protest of Respondent's refusal onOctober 28to reinstate them.Respondent claimed on October 28, and in his answer, he could not reinstate them,but offered no testimony at the hearing to support this affirmative defense. I havefound it to be without merit.Respondent has not represented or claimed at anytime or in any manner, that he has permanently replaced them.The burden ofproof was on the Respondent which he failedto sustain.Respondent, therefore, hasviolated Section 8(a)(1) and (3) of the Act by refusing to reinstate Pecak andDziedzic even if they were economic strikers.The only explanation for his failureto do so in view of the evidence of record is that they engaged in union activity.23IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce -among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.The affirmative action will includethe immediate offer of reinstatement to Kreiser, Pecak, and Dziedzic to their formeror substantially equivalent employment, without prejudice to their seniority andother rights and privileges, and make them whole for any loss of pay suffered byreason of the discrimination against them, as provided in F.W. Woolworth Company,90 NLRB 289, with interest 6 percent per annum as provided in IsisPlumbing &Heating Co.,138 NLRB 716. Any backpay and interest due Kreiser will run fromSeptember 25, 1965, the day he was discharged. The backpay and interest of Pecakand Dziedzic, unfair labor practice strikers, will run from October 28, 1964, whenthey made the unconditional offer to return to work. The beginning date for themwould be the same if they were economic strikers.Upon the basis of the foregoing findings of fact and on the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged, in commerce within the meaning of Setcion 2(6) and(7) of the Act.22Ampruf Paint Company, Inc,132 NLRB 87, 8813Now Orleans Roosevelt Corporation,132 NLRB 248, 250;M.Eskin &Son,135 NLRB666, 668, as mod. by 312 F. 2d 108 (C.A. 2). 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent interfered with, coerced, and restrained its employees with respectto their rights to engage in union activity in violation of Section 8(a)(1) of the Actby threatening employees Pecak and Kreiser because they engaged in union activity.4.Respondent discriminatorily discharged Kreiser on September 25, Pecak onSeptember 29, and Dziedzic on October 28, 1964, and,has refused to reinstate them,because they engaged inunionactivity, and has thereby discouraged membership inthe Union in violation of Section 8 (a) (1) and (3) of the Act.5.Pecak and Dziedzic, unfair labor practice strikers, by the Union, through Busi-ness Representative Palka, made unconditional offers to return to work on Octo-ber 28, 1964.6.The aforementioned unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDER 'Upon the basis of the foregoing findings of fact and conclusions of law and onthe entire record in the case, I recommend that Felix Mackevicius and JudvigoMackevicius, co-partners, doing business as Brighton Bakery, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, coercing, or restraining employees in the exercise of theirrights guaranteed them by Section 7 of the National Labor Relations Act, asamended, by threatening them with discharge if they engage in union activity.(b)Discouraging membership in Local Union 49, American Bakery & Confec-tioneryWorkers International Union, AFL-CIO, or any other labor organization,by discharging employees and refusing to reinstate them because they engaged inunion activity, or refusing to reinstate unfair labor practices upon their unconditionaloffers to return to work, or otherwise discriminating against them in regard to thehire and tenure of their employment or any term or condition of employment,because they engaged in union activity.(c)By like or related conduct interfering with, coercing, or restraining employeesin the exercise of their rights to self-organization, to join or assist the Union, or anyother labor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the purposesof the Act:(a)Offer immediate reinstatement to Julian Kreiser, Julian Pecak, and FrankDziedzic to their former or substantially equivalent employment, without prejudiceto their seniority and other rights and privileges, and make them whole for any lossof earnings they may have suffered by reason of the discrimination against them,with interest at 6 percent per annum, in the manner set forth in the above-entitledsection entitled "The Remedy."(b)Notify any of the above-named employees if presently serving in the ArmedForces of the United States of their rights to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military and ServiceAct, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under provisions of this Order.(d) Post at its plant in Chicago, Illinois, copies of the attached notice marked"Appendix A." 24Copies of said notice, to be furnished by the Regional Directorfor Region 13 of the National Labor Relations Board, shall, after being duly signedby an authorized representative of the Respondent, be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspic-u In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words ."a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order" BRIGHTON BAKERY525uous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 13, in writing, within 20 days fromthe receipt by the Respondent of this Decision and Recommended Order, what stepsthe Respondent has taken to comply therewith.25It is further recommended that unless on or before 20 days from the receipt ofthisDecision and Recommended Order the Respondent notifies the Regional Direc-tor, in writing, that it will comply with the foregoing recommendations, the NationalLaborRelations Board issue an order requiring the Respondent to take the actionaforesaid.'s;In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply therewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, coerce, or restrain employees in their exerciseof their rights guaranteed them by Section 7 of the National Labor RelationsAct, as amended, by threatening them with discharge if they engage in unionactivity.WE WILL NOT discourage membership in Local Union 49, American Bakery& Confectionery Workers International Union, AFL-CIO, or any other labororganization, by discharging employees and refusing to reinstate them becausethey engage in union activity, or by refusing to reinstate unfair labor practicestrikers upon their unconditional offers to return to work, or otherwise dis-criminating against employees, in regard to the hire and tenure of their employ-ment or any term or condition of employment, because they engage in unionactivity.WE WILL NOT engage in like or related conduct that interferes with, coerces,or restrains employees in the exercise of their rights to self-organization, tojoin or assist the Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILLoffer immediate reinstatement to Julian Kreiser,Julian Pecak, andFrank Dziedzic to their former or substantially equivalent employment, with-out prejudice to their seniority and other rights and privileges, and make themwhole for any loss of earnings they may have suffered by reason of the dis-crimination against them,with interest at 6 percent per annum.All our employees are free to become, or refrain from becoming members ofLocal Union 49, American Bakery and Confectionery WorkersInternational Union,AFL-CIO,or any other labor organization.FELIX MACKEVICIUS AND JUDVIGO MACKEVICIUS, CO-PARTNERS,DOING BUSINESS AS BRIGHTON BAKERY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Julian Kreiser, Julian Pecak, and Frank Dziedzic, if pres-ently serving in the Armed Forces of the United States of their rights to full rein-statement upon application in accordance with the Selective Service Act and Uni-versalMilitary Training and Service Act, as amended, after discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office,881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago, Illi-nois, Telephone No. 828-7597.